Title: To George Washington from Abraham Skinner, 9 August 1780
From: Skinner, Abraham
To: Washington, George


					
						sir
						Commy Prisoners Office 9th Augt 1780
					
					Agreeable to your Excellency’s orders signified to me in your letter of the 24th ulto I have made the proposals to the British Commissary of prisoners for the exchange of Genl du portail taken at Charlestown, and also for the exchange of Genl Burgoyne for our Colonels prisoners with the enemy upon the principles expressed in your Letter—To which proposals I have received Mr Lorings answer, of which the inclosed is a Copy.
					At a late meeting with him for the settlement of Accounts, I find a Balance due to us of thirty private prisoners of War, which I expect to receive from among the eldest in the Enemy’s hands. I am with the greatest Respect Your Excellency’s Most humble Servt
					
						Abm Skinner D. Comy Prisns
					
				